PER CURIAM:
Brynildson Barksdale appeals the district court’s order dismissing his civil complaint for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Barksdale v. Owens, No. CA-04-21971-6, 2005 WL 2654252 (D.S.C. Oct. 17, 2005). We dispense with oral argument because the facts and legal con*516tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED